UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 September 11 , 201 7 Commission File Number 001-37 VivoPower International PLC (Translation of registrant’s name into English) 91 Wimpole Street London W1G +44 20 3714 8881 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F
